Name: Commission Regulation (EEC) No 1803/87 of 29 June 1987 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/10 Official Journal of the European Communities 30. 6. 87 COMMISSION REGULATION (EEC) No 1803/87 of 29 June 1987 on the supply of common wheat flour to the Arab Republic of Egypt as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 15 April 1987 on the supply of food aid to Egypt, the Commission allocated to that country 190 000 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139 , 24. 5 . 1986, p. 29 . (4 OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 11 . No L 170/ 1130 . 6 . 87 Official Journal of the European Communities ANNEX I 1 . Programme : 1987  Operation No 614/87 (') 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5. Total quantity : 68 700 tonnes (94 1 00 tonnes of cereals) 6 . Number of lots : six  No 1 : 10 700 tonnes  No 3 : 10 000 tonnes  Nos 5, 7, 9 and 11 : 12 000 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex : OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107) *  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging : .  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 614/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO EGYPT 1 1 . Port of shipment : any Community port accessible to ocean-going vessels of not less than 1 5 000 tonnes 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 July 1987 1 6. Shipment period :  Nos 1 and 3 : 1 to 31 August 1987  No 5 : 1 to 30 September 1987  Nos 7 and 9 : 1 to 31 October 1987  No 11 : 1 to 30 November 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (') The operation number is to be quoted in all correspondence. No L 170/12 Official Journal of the European Communities 30. 6. 87 2. The successful tenderer must inform the Commission delegation in Egypt immediately of progress in loading : Mme F. Henrich, DÃ ©lÃ ©guee, 4 Gezira Street, 8th Floor, Cairo Zamalek ; Telex 94258 , EUROP UN CAIRO. 3 . The successful tenderer will be notified of the vessel s arrival at the port of shipment not less than five days in advance. 4. At the request of the beneficiary, the successful tenderer shall deliver :  a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded,  a certificate from a laboratory approved by the Member State in which the flour was manufactured, to the effect that the flour contains no saponin or githagin. 30 . 6. 87 Official Journal of the European Communities No L 170/13 ANNEX II 1 . Programme : 1987  Operation No 614/87 (') 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5 . Total quantity : 70 000 tonnes (95 900 tonnes of cereals) 6. Number of lots : six  No 2 : 10 000 tonnes  Nos 4, 6, 8 , 10 and 12 : 12 000 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex : 41 1 475) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : flour of fair and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10. Packaging :  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 614/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO EGYPT 1 1 . Port of shipment : any Community port accessible to ocean-going vessels of not less than 1 5 000 tonnes 12. Delivery stage : fob 1 3. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 July 1987 1 6. Shipment period :  No 2 : 1 to 31 August 1987  Nos 4 and 6:1 to 30 September 1987  No 8:1 to 31 October 1987  Nos 10 and 12 : 1 to 30 November 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (') The operation number is to be quoted in all correspondence. No L 170/ 14 Official Journal of the European Communities 30 . 6. 87 2. The successful tenderer must inform the Commission delegation in Egypt immediately of progress in loading. Mme F. Henrich, Deleguee, 4 Gezira Street, 8th Floor, Cairo Zamalek ; Telex 94258 EUROP UN CAIRO. 3. The successful tenderer will be notified of the vessel's arrival at the port of shipment not less than five days in advance. 4. At the request of the beneficiary, the successful tenderer shall deliver :  a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded,  a certificate from, a laboratory approved by the Member State in which the flour was manufactured, to the effect that the flour contains no saponin or githagin.